


Exhibit 10.2

 

Execution Version

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made as of February 13,
2008 and entered into by and among Prospect Medical Holdings, Inc. (“Holdings”)
and Prospect Medical Group, Inc. (“Prospect” and, collectively with Holdings,
the “Borrowers” and each, individually, a “Borrower”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “First Lien Administrative Agent”),
and the lenders party hereto (collectively, the “First Lien Lenders”).

 

RECITALS

 

WHEREAS, the Borrowers, the First Lien Lenders and the First Lien Administrative
Agent have entered into that certain First Lien Credit Agreement dated as of
August 8, 2007 (as amended, restated, supplemented or otherwise modified, the
“First Lien Credit Agreement”), pursuant to which the First Lien Lenders have
agreed to make the Loans (such term, together with each other capitalized term
used in this Agreement but not defined in this Agreement, shall be defined in
accordance with the First Lien Credit Agreement) and other extensions of credit,
all upon the terms and conditions set forth in the First Lien Credit Agreement;

 

WHEREAS, as of the date hereof, certain Defaults and Events of Default exist
under the First Lien Credit Agreement and, as a result of such Defaults and
Events of Default, the First Lien Lenders and the First Lien Administrative
Agent have the right, among other things, to declare the commitment of each
First Lien Lender to make Loans to be terminated and to exercise any and all
other remedies available to the First Lien Lenders under the First Lien Credit
Agreement;

 

WHEREAS, the Borrowers have requested that the First Lien Lenders and the First
Lien Administrative Agent forbear from exercising such rights for a limited
period of time; and

 

WHEREAS, the First Lien Lenders and the First Lien Administrative Agent are
willing to forbear from exercising such rights for a limited period of time on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 


ARTICLE I.  FORBEARANCE


 


SECTION 1.1                                      OUTSTANDING INDEBTEDNESS.  EACH
BORROWER ACKNOWLEDGES AND CONFIRMS (A) THAT EXHIBIT A HERETO SETS FORTH, AS OF
THE DATE HEREOF, THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AND THE
ISSUED AND OUTSTANDING LETTERS OF CREDIT, AND (B) THAT SUCH AMOUNTS ARE NOT
SUBJECT TO ANY DEFENSE, COUNTERCLAIM, RECOUPMENT OR OFFSET OF ANY KIND.

 

Section 1.2                                      Existing Defaults.  Each
Borrower acknowledges that the Borrowers have failed to comply with the
provisions of the First Lien Credit Agreement as set forth under the heading
“January 28th Events of Defaults” on Exhibit B hereto (collectively, the
“January 28 Events of Default”).  Each Borrower further acknowledges (and has so
advised the First Lien Administrative Agent) that it anticipates that it may
fail during the Forbearance Period (as defined herein) to comply with the
provisions of the First Lien Credit Agreement as set forth

 

--------------------------------------------------------------------------------


 

under the heading “Anticipated Events of Default” on Exhibit B hereto
(collectively, the “Anticipated Events of Default” and together with the
January 28 Events of Default, the “Existing Events of Default”).

 


SECTION 1.3             CONTINUING DEFAULTS.  WITH RESPECT TO EACH OF THE
EXISTING EVENTS OF DEFAULT, EACH BORROWER ACKNOWLEDGES THAT (A) SUCH EXISTING
EVENT OF DEFAULT IS CONTINUING AND HAS NOT BEEN WAIVED BY VIRTUE OF ANY PREVIOUS
ACTIONS (OR FAILURE TO ACT) BY THE FIRST LIEN ADMINISTRATIVE AGENT OR THE FIRST
LIEN LENDERS THROUGH ANY COURSE OF CONDUCT OR COURSE OF DEALING OR OTHERWISE,
(B) AS A RESULT OF THE EXISTENCE OF SUCH EXISTING EVENT OF DEFAULT, THE FIRST
LIEN LENDERS AND THE FIRST LIEN ADMINISTRATIVE AGENT, PURSUANT TO SECTION 8.02
OF THE FIRST LIEN CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, HAVE THE RIGHT
TO, AMONG OTHER THINGS, (I) TERMINATE THE OBLIGATIONS AND ANY COMMITMENT OF EACH
FIRST LIEN LENDER TO MAKE ANY FURTHER LOANS AND/OR L/C CREDIT EXTENSIONS,
(II) ACCELERATE THE MATURITY OF ALL OF THE LOANS AND ALL OF THE OTHER
OBLIGATIONS, AND (III) DECLINE TO MAKE ANY FURTHER LOANS AND/OR L/C CREDIT
EXTENSIONS.


 


SECTION 1.4             FORBEARANCE AND FORBEARANCE PERIOD.


 


(A)           THE FIRST LIEN LENDERS AND THE FIRST LIEN ADMINISTRATIVE AGENT, BY
EXECUTING THIS AGREEMENT AND UPON THE SATISFACTION OF THE CONDITIONS SET FORTH
IN ARTICLE II HEREOF, HEREBY AGREE TO FORBEAR FROM EXERCISING THEIR RIGHTS AND
REMEDIES THAT EXIST BY VIRTUE OF THE EXISTING EVENTS OF DEFAULT FOR THE PERIOD
FROM JANUARY 28, 2008 THROUGH AND INCLUDING MARCH 31, 2008 (THE “FORBEARANCE
PERIOD”) SUBJECT TO THE CONTINUING SATISFACTION DURING THE FORBEARANCE PERIOD OF
EACH OF THE FOLLOWING CONDITIONS:


 

(I)            AFTER GIVING EFFECT TO THE TERMS OF THIS AGREEMENT, OTHER THAN
THE EXISTING EVENTS OF DEFAULT, NO OTHER DEFAULT OR EVENT OF DEFAULT SHALL EXIST
UNDER THE FIRST LIEN CREDIT AGREEMENT OR ANY LOAN DOCUMENT;

 

(II)           DURING THE FORBEARANCE PERIOD, OTHER THAN THE EXISTING EVENTS OF
DEFAULT, NO OTHER DEFAULT OR EVENT OF DEFAULT SHALL OCCUR OR ARISE UNDER THE
FIRST LIEN CREDIT AGREEMENT OR ANY LOAN DOCUMENT AND NO DEFAULT OR EVENT OF
DEFAULT SHALL OCCUR OR ARISE UNDER THIS AGREEMENT;

 

(III)          NEITHER THE SECOND LIEN ADMINISTRATIVE AGENT NOR THE SECOND LIEN
LENDERS SHALL EXERCISE OR SEEK TO EXERCISE ANY OF THEIR RESPECTIVE RIGHTS OR
REMEDIES UNDER THE SECOND LIEN LOAN DOCUMENTS OR TAKE OR SEEK TO TAKE ANY ACTION
THAT VIOLATES OR IS INCONSISTENT WITH THE TERMS OF THE INTERCREDITOR AGREEMENT
OR THAT OTHERWISE IMPAIRS OR ADVERSELY AFFECTS ANY RIGHTS OR REMEDIES OF THE
FIRST LIEN ADMINISTRATIVE AGENT OR THE FIRST LIEN LENDERS UNDER THE LOAN
DOCUMENTS;

 

(IV)          THE SECOND LIEN FORBEARANCE AGREEMENT AS DESCRIBED IN
SECTION 3.1(C) HEREOF SHALL NOT HAVE EXPIRED BY ITS TERMS AND THE “FORBEARANCE
PERIOD” SET FORTH THEREIN SHALL NOT HAVE TERMINATED; AND

 

(V)           THE BORROWERS SHALL BE IN COMPLIANCE WITH THEIR OBLIGATIONS UNDER
THE FEE LETTER (AS DEFINED IN
SECTION 3.1(D) HEREOF).

 

2

--------------------------------------------------------------------------------


 


(B)           UNLESS THE FORBEARANCE PERIOD HAS BEEN PREVIOUSLY TERMINATED IN
ACCORDANCE WITH THE TERMS HEREOF, SO LONG AS THE FIRST LIEN LENDERS AND THE
FIRST LIEN ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE REQUIRED REPORTING
PACKAGE (AS DEFINED BELOW) AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN
MARCH 31, 2008, THE FORBEARANCE PERIOD SHALL BE AUTOMATICALLY EXTENDED UNTIL
APRIL 10, 2008 (SUCH DATE, THE “EXTENDED FORBEARANCE PERIOD TERMINATION DATE”).


 

“Required Reporting Package” shall mean the following, in each case in form and
substance satisfactory to the First Lien Lenders and the First Lien
Administrative Agent:

 

(I)            A FINAL DRAFT OF HOLDINGS’ AND ITS SUBSIDIARIES AUDITED FINANCIAL
STATEMENTS FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2007 ALL PREPARED IN
ACCORDANCE WITH SECTION 6.01(A) OF THE FIRST LIEN CREDIT AGREEMENT, WHICH SUCH
DRAFT AUDITED FINANCIAL STATEMENTS WILL ONLY REQUIRE THE DELIVERY OF A MUTUALLY
ACCEPTABLE WAIVER AND AMENDMENT FROM THE FIRST LIEN LENDERS AND THE SECOND LIEN
LENDERS WITH RESPECT TO THE EXISTING EVENTS OF DEFAULT IN ORDER FOR THE AUDIT TO
BE FINALIZED AND ACCOMPANIED BY AN UNQUALIFIED OPINION OF HOLDINGS’ AUDITOR;

 

(II)           UNAUDITED COPIES OF HOLDINGS’ AND ITS SUBSIDIARIES QUARTERLY
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2007, ALL
PREPARED IN ACCORDANCE WITH SECTION 6.01(B) OF THE FIRST LIEN CREDIT AGREEMENT;

 

(III)          UPDATED COPIES OF ALL FINANCIAL INFORMATION PREVIOUSLY PROVIDED
UNDER SECTIONS 6.01(B) AND 6.01(C) OF THE FIRST LIEN CREDIT AGREEMENT (IN EACH
CASE, TOGETHER WITH THE RELATED COMPLIANCE CERTIFICATE REFERRED TO IN
SECTION 6.02(B) OF THE FIRST LIEN CREDIT AGREEMENT), IN EACH CASE REVISED TO
GIVE EFFECT TO THE RESTATEMENT OF THE FINANCIAL STATEMENTS OF HOLDINGS AND ITS
SUBSIDIARIES RELATING TO THE 2007 FISCAL YEAR;

 

(IV)          UPDATED COPIES OF THE HISTORICAL MONTHLY FINANCIAL STATEMENTS FOR
HOLDINGS AND ITS SUBSIDIARIES FOR THE PERIOD OF OCTOBER 2006 THROUGH THE CLOSING
DATE OF THE FIRST LIEN CREDIT AGREEMENT;

 

(V)           COMPLIANCE CERTIFICATES TO BE DELIVERED IN CONNECTION WITH EACH
SET OF FINANCIAL STATEMENTS REFERENCED IN SECTION 1.4(B)(I) AND
SECTION 1.4(B)(II) ABOVE;

 

(VI)          REVISED FINANCIAL PROJECTIONS FOR FISCAL YEAR 2008 AND FISCAL YEAR
2009, INCLUDING (I) A FINANCIAL (CASH FLOW) BUDGET (I.E., A SCHEDULE OF
ANTICIPATED REVENUE AND EXPENDITURES) PREPARED ON A MONTHLY BASIS FOR FISCAL
YEAR 2008 PREPARED IN ACCORDANCE WITH SECTION 6.01(D) OF THE FIRST LIEN CREDIT
AGREEMENT, (II) A FINANCIAL (CASH FLOW) BUDGET (I.E., A SCHEDULE OF ANTICIPATED
REVENUE AND EXPENDITURES) PREPARED ON A QUARTERLY BASIS FOR FISCAL YEAR 2009
PREPARED IN ACCORDANCE WITH SECTION 6.01(D) OF THE FIRST LIEN CREDIT AGREEMENT,
(III) A PROJECTED EBITDA RUN RATE FOR FISCAL YEAR 2008 AND FISCAL YEAR 2009 AND
(IV) A WRITTEN ASSESSMENT BY MANAGEMENT OF THE RUN-RATE REVENUE AND RUN-RATE
EBITDA BY BUSINESS LINE, WHICH ASSESSMENT BRIDGES TO THE FINANCIAL INFORMATION
IN RESPECT

 

3

--------------------------------------------------------------------------------


 

OF THE PERIOD ENDED MARCH 31, 2007, WHICH SUCH FINANCIAL INFORMATION WAS
PROVIDED TO THE FIRST LIEN LENDERS PRIOR TO CLOSING OF, AND UPON WHICH THE FIRST
LIEN LENDERS RELIED IN ENTERING INTO THE FIRST LIEN CREDIT AGREEMENT; AND

 

(VII)                           A MONTHLY REPORT THAT SHOWS PROJECTED VERSUS
ACTUAL COMPARISON OF THE ITEMS LISTED ON THE CASH FLOW BUDGET FOR 2008.

 


(C)                                  EACH BORROWER ACKNOWLEDGES AND AGREES THAT,
UPON THE FAILURE OF ANY BORROWER TO SATISFY ANY OF THE FOREGOING CONDITIONS AT
ANY TIME DURING THE FORBEARANCE PERIOD, THE FORBEARANCE PERIOD SHALL
AUTOMATICALLY TERMINATE, AND EACH SUCH FAILURE SHALL IMMEDIATELY CONSTITUTE AN
EVENT OF DEFAULT UNDER THE FIRST LIEN CREDIT AGREEMENT.  THE FIRST LIEN
ADMINISTRATIVE AGENT AGREES TO PROVIDE THE BORROWERS PROMPTLY WITH NOTICE OF THE
TERMINATION OF THE FORBEARANCE PERIOD; PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE AUTOMATIC TERMINATION OF THE FORBEARANCE
PERIOD OR ITS IMMEDIATE CONSTITUTION OF AN EVENT OF DEFAULT, AND THE BORROWERS
HEREBY WAIVE ANY SUCH NOTICE.  UPON TERMINATION OF THE FORBEARANCE PERIOD, THE
FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS SHALL BE PERMITTED TO
EXERCISE ANY AND ALL RIGHTS AND REMEDIES THAT EXIST WITH RESPECT TO THE EXISTING
EVENTS OF DEFAULT.


 


ARTICLE II.  OTHER AGREEMENTS


 


SECTION 2.1                                      REVOLVING LOANS.  DURING THE
FORBEARANCE PERIOD, THE BORROWER SHALL BE PERMITTED TO REQUEST REVOLVING CREDIT
LOANS; PROVIDED THAT, (A) THE BORROWERS SHALL NOT REQUEST THAT ANY REVOLVING
CREDIT LOANS BE MADE IF SUCH REQUEST, IF FUNDED, WOULD CAUSE THE TOTAL REVOLVING
CREDIT OUTSTANDINGS TO EXCEED $6,000,000.00; (B) EACH REVOLVING CREDIT BORROWING
(I) SHALL BEAR INTEREST AT THE BASE RATE, (II) SHALL BE REPAID IN FULL (WITH
ACCRUED INTEREST) NO LATER THAN 1:00 P.M. (PACIFIC) ON THE SIXTH (6TH) DAY
FOLLOWING EACH SUCH REVOLVING CREDIT BORROWING; (C) NO REVOLVING CREDIT
BORROWING MAY BE REQUESTED ON OR AFTER MARCH 25TH, 2008; (OR, IF THE FORBEARANCE
PERIOD IS EXTENDED TO APRIL 10, 2008 IN ACCORDANCE WITH SECTION 1.4(B) ABOVE,
APRIL 4, 2008); AND (D) THE CONDITIONS SET FORTH IN SECTION 4.02 OF THE FIRST
LIEN CREDIT AGREEMENT SHALL BE MET (PROVIDED THAT THE EXISTING EVENTS OF DEFAULT
SHALL NOT, IN AND OF THEMSELVES, CONSTITUTE A FAILURE TO SATISFY
SECTION 4.02(B)).


 

Section 2.2                                      Pricing.  (a)  During the
Forbearance Period, and until such time as the First Lien Administrative Agent
and the First Lien Lenders shall have received a Compliance Certificate in
accordance with Section 6.02(b) of the First Lien Credit Agreement, each of the
Applicable Rate and the Applicable Fee Rate shall be Pricing Level 4; and
(b) during the Forbearance Period, all outstanding Obligations under the First
Lien Credit Agreement shall bear interest at the Default Rate.

 

Section 2.3                                      Consultant Matters.  Further to
their obligations under Sections 6.10 and 10.04 of the First Lien Credit
Agreement, the Borrowers and their Subsidiaries (a) acknowledge and consent to
the retention of a third-party consultant or consultants hired on behalf of the
First Lien Lenders (the “Consultant”), (b) acknowledge and agree that they will
be responsible for the payment of all fees and expenses of such Consultant,
(c) agree to fully cooperate with such Consultant and allow such Consultant to:
visit and inspect any of the properties of the Borrowers and their Subsidiaries;
examine corporate, financial and operating records of the Borrowers and

 

4

--------------------------------------------------------------------------------


 

their Subsidiaries; make copies thereof or abstracts therefrom; and discuss the
affairs, finances and accounts of the Borrowers and their Subsidiaries with
their respective directors, officers, and independent public accountants, and
(d) shall, beginning on February 13, 2008 and on a bi-weekly basis thereafter,
provide to the Consultant (to be forwarded to the First Lien Administrative
Agent and the First Lien Lenders) on a rolling basis a thirteen-week financial
(cash-flow) budget (i.e., schedule of anticipated revenue and expenditures) and
shall, when they update such budget, also provide to the Consultant (to be
forwarded to the First Lien Administrative Agent and the First Lien Lenders) a
schedule that shows a projected versus actual comparison of the items set forth
in the budget over the course of (i) the preceding two weeks; and (ii) the
period beginning on February 18, 2008.

 

Section 2.4                                      Modification of Maturity Date. 
In the event that the Borrowers, the First Lien Lenders and the Second Lien
Lenders do not reach a mutually acceptable waiver and amendment with respect to
the Existing Events of Default by the expiration or termination of the
Forbearance Period (as such may be extended in accordance with the terms and
conditions hereof to the Extended Forbearance Period Termination Date or as such
Extended Forbearance Period Termination Date may be extended by the Required
Lenders under each of the First Lien Credit Agreement and the Second Lien Credit
Agreement), the Maturity Date under the First Lien Credit Agreement shall be
June 30, 2008.

 


ARTICLE III.  CONDITIONS TO EFFECTIVENESS


 


SECTION 3.1                                      CONDITIONS PRECEDENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE UPON THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  THE FIRST LIEN ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED DULY EXECUTED COUNTERPARTS OF THIS AGREEMENT FROM EACH OF THE
BORROWERS, THE GUARANTORS AND THE REQUIRED LENDERS;


 


(B)                                 THE BORROWERS SHALL HAVE PAID ALL
PROFESSIONAL FEES AND EXPENSES OF THE FIRST LIEN ADMINISTRATIVE AGENT AND THE
FIRST LIEN LENDERS IN CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ALL FEES AND EXPENSES OF WINSTON &
STRAWN LLP IN ITS CAPACITY AS COUNSEL TO THE FIRST LIEN ADMINISTRATIVE AGENT AND
THE ARRANGER) PURSUANT TO WIRE TRANSFER INSTRUCTIONS TO BE PROVIDED BY THE FIRST
LIEN ADMINISTRATIVE AGENT;


 


(C)                                  THE SECOND LIEN ADMINISTRATIVE AGENT AND
THE SECOND LIEN LENDERS SHALL HAVE ENTERED INTO A FORBEARANCE AGREEMENT WITH THE
BORROWERS ON TERMS SATISFACTORY TO THE FIRST LIEN ADMINISTRATIVE AGENT WHICH
TERMS AND CONDITIONS SHALL INCLUDE AN ACKNOWLEDGEMENT, FOR THE EXPRESS BENEFIT
OF THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS, THAT THE
EFFECTIVENESS OF EITHER FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE, OR BE DEEMED
TO CONSTITUTE, THE COMMENCEMENT OF A STANDSTILL PERIOD (AS DEFINED IN THE
INTERCREDITOR AGREEMENT);


 


(D)                                 THAT CERTAIN FEE LETTER AMONG THE BORROWERS,
BANC OF AMERICA SECURITIES, LLC AND BANK OF AMERICA, N.A. DATED JANUARY 28, 2008
(THE “FEE LETTER”) SHALL HAVE

 

5

--------------------------------------------------------------------------------


 


BEEN EXECUTED AND DELIVERED BY THE BORROWERS AND THE BORROWERS SHALL BE IN
COMPLIANCE WITH THEIR OBLIGATIONS THEREUNDER AS OF THE DATE THEREOF; AND


 


(E)                                  THE BORROWERS SHALL HAVE PAID A FORBEARANCE
FEE (THE “FORBEARANCE FEE”) IN AN AMOUNT EQUAL TO 50 BASIS POINTS TIMES THE SUM
OF (I) EACH CONSENTING FIRST LIEN LENDER’S REVOLVING CREDIT COMMITMENT PLUS
(II) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH CONSENTING FIRST LIEN
LENDER’S TERM LOANS TO THE BORROWERS (IN EACH CASE, (A) INCLUDING BANK OF
AMERICA, N.A., IN ITS CAPACITY AS A FIRST LIEN LENDER, AND (B) AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT).


 


(F)                                    IN FURTHERANCE OF THE BORROWERS’
OBLIGATIONS UNDER SECTION 10.04(A) OF THE FIRST LIEN CREDIT AGREEMENT, THE
BORROWERS SHALL HAVE PAID, TO WINSTON & STRAWN LLP, COUNSEL TO THE FIRST LIEN
ADMINISTRATIVE AGENT, $75,000.00 IN IMMEDIATELY AVAILABLE FUNDS (PURSUANT TO
WIRE TRANSFER INSTRUCTIONS TO BE PROVIDED BY THE FIRST LIEN ADMINISTRATIVE
AGENT) AS PAYMENT FOR FUTURE SERVICES TO BE PROVIDED BY WINSTON & STRAWN LLP TO
THE FIRST LIEN ADMINISTRATIVE AGENT IN CONNECTION WITH THE LOANS, THIS
AGREEMENT, THE FIRST LIEN CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(G)                                 IN FURTHERANCE OF THE BORROWERS’ OBLIGATIONS
UNDER SECTION 10.04(A) OF THE FIRST LIEN CREDIT AGREEMENT, THE BORROWERS SHALL
HAVE PAID, TO THE CONSULTANT $40,000 IN IMMEDIATELY AVAILABLE FUNDS (PURSUANT TO
WIRE TRANSFER INSTRUCTIONS TO BE PROVIDED BY THE FIRST LIEN ADMINISTRATIVE
AGENT) AS PAYMENT FOR FUTURE SERVICES TO BE PROVIDED BY THE CONSULTANT TO THE
FIRST LIEN ADMINISTRATIVE AGENT IN CONNECTION WITH THE LOANS, THIS AGREEMENT,
THE FIRST LIEN CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


ARTICLE IV.  MISCELLANEOUS


 


SECTION 4.1                                      REPRESENTATIONS AND
WARRANTIES.  EACH LOAN PARTY HEREBY REPRESENTS AND WARRANTS TO THE FIRST LIEN
ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS THAT (A) EACH LOAN PARTY HAS THE
LEGAL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT; (B) THE
OFFICERS OF EACH LOAN PARTY EXECUTING THIS AGREEMENT HAVE BEEN DULY AUTHORIZED
TO EXECUTE AND DELIVER THE SAME AND BIND EACH LOAN PARTY WITH RESPECT TO THE
PROVISIONS HEREOF; (C) THE EXECUTION AND DELIVERY HEREOF BY EACH LOAN PARTY AND
THE PERFORMANCE AND OBSERVANCE BY EACH LOAN PARTY OF THE PROVISIONS HEREOF DO
NOT VIOLATE OR CONFLICT WITH ANY ORGANIZATIONAL DOCUMENT OF ANY LOAN PARTY OR
ANY LAW APPLICABLE TO ANY LOAN PARTY OR RESULT IN A BREACH OF ANY PROVISION OF
OR CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT
BINDING UPON OR ENFORCEABLE AGAINST ANY LOAN PARTY; (D) EXCEPT WITH RESPECT TO
THE EXISTING EVENTS OF DEFAULT, NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE
FIRST LIEN CREDIT AGREEMENT, NOR WILL ANY OCCUR IMMEDIATELY AFTER THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR BY THE PERFORMANCE OR OBSERVANCE OF ANY
PROVISION HEREOF; (E) NO LOAN PARTY IS AWARE OF ANY CLAIM OR OFFSET AGAINST, OR
DEFENSE OR COUNTERCLAIM TO, ANY LOAN PARTY’S OBLIGATIONS OR LIABILITIES UNDER
THE FIRST LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT; (F) THIS AGREEMENT
AND EACH DOCUMENT EXECUTED BY EACH LOAN PARTY IN CONNECTION HEREWITH (INCLUDING,
WITHOUT LIMITATION, THE FEE LETTER) CONSTITUTE VALID AND BINDING OBLIGATIONS OF
THE APPLICABLE LOAN PARTY IN EVERY RESPECT, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS; AND (G) NO LOAN PARTY HAS RECEIVED A NOTICE OF DEFAULT OF ANY KIND FROM
ANY MATERIAL ACCOUNT DEBTOR OR ANY COUNTERPARTY TO A MATERIAL CONTRACT AND NO
MATERIAL

 

6

--------------------------------------------------------------------------------


 


ACCOUNT DEBTOR OR COUNTERPARTY TO A MATERIAL CONTRACT HAS ASSERTED ANY RIGHT OF
SET-OFF, DEDUCTION OR COUNTERCLAIM WITH RESPECT TO ANY ACCOUNT OR SUCH MATERIAL
CONTRACT, RESPECTIVELY.


 


SECTION 4.2                                      RELEASE.  EACH LOAN PARTY
HEREBY WAIVES AND RELEASES THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST
LIEN LENDERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS, AFFILIATES AND SUBSIDIARIES (EACH A “RELEASEE”) FROM ANY AND ALL
CLAIMS, OFFSETS, DEFENSES AND COUNTERCLAIMS, KNOWN AND UNKNOWN, THAT ANY LOAN
PARTY MAY HAVE AS OF THE DATE OF THIS AGREEMENT BASED UPON, RELATING TO, OR
ARISING OUT OF THE OBLIGATIONS AND RELATED TRANSACTIONS IN ANY WAY.  EACH LOAN
PARTY INTENDS THE FOREGOING RELEASE TO COVER, ENCOMPASS, RELEASE AND EXTINGUISH,
AMONG OTHER THINGS, ALL CLAIMS AND MATTERS THAT MIGHT OTHERWISE BE RESERVED BY
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.2 SHALL NOT CONSTITUTE A RELEASE
OF THE OBLIGATIONS OF THE FIRST LIEN ADMINISTRATIVE AGENT OR ANY FIRST LIEN
LENDER UNDER THE LOAN DOCUMENTS, SUCH WAIVER AND RELEASE BEING WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECT THEREOF AND AFTER
HAVING CONSULTED LEGAL COUNSEL WITH RESPECT THERETO.


 


SECTION 4.3                                      COVENANT NOT TO SUE.  EACH LOAN
PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND OTHER LEGAL
REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS
AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN
EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF
ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH LOAN PARTY PURSUANT TO
SECTION 4.2 ABOVE.  IF ANY LOAN PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS OR OTHER
LEGAL REPRESENTATIONS VIOLATES THE FOREGOING COVENANT, SUCH LOAN PARTY, FOR
ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES, AGREES TO PAY, IN
ADDITION TO SUCH OTHER DAMAGES AS ANY RELEASEE MAY SUSTAIN AS A RESULT OF SUCH
VIOLATION, ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASEE AS A RESULT OF
SUCH VIOLATION.


 


SECTION 4.4                                      LOAN DOCUMENTS UNAFFECTED. 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PROVISIONS OF THE FIRST
LIEN CREDIT AGREEMENT (INCLUDING WITHOUT LIMITATION, SECTION 10.07 THEREOF) AND
THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE INTERCREDITOR
AGREEMENT) SHALL REMAIN IN FULL FORCE AND EFFECT AND BE UNAFFECTED HEREBY.  THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONSTITUTES A “LOAN
DOCUMENT” UNDER THE TERMS OF THE FIRST LIEN CREDIT AGREEMENT.


 


SECTION 4.5                                      GUARANTOR ACKNOWLEDGEMENT. 
EACH GUARANTOR, BY SIGNING THIS AGREEMENT:


 


(A)                                  CONSENTS AND AGREES TO AND ACKNOWLEDGES THE
TERMS OF THIS AGREEMENT;


 


(B)                                 ACKNOWLEDGES AND AGREES THAT ALL OF THE LOAN
DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR OTHERWISE BOUND SHALL CONTINUE
IN FULL FORCE AND EFFECT AND THAT ALL OF SUCH GUARANTOR’S OBLIGATIONS THEREUNDER
SHALL BE VALID AND ENFORCEABLE AND SHALL NOT BE IMPAIRED OR LIMITED BY THE
EXECUTION OR EFFECTIVENESS OF THIS AGREEMENT;

 

7

--------------------------------------------------------------------------------

 


(C)           REPRESENTS AND WARRANTS TO THE FIRST LIEN ADMINISTRATIVE AGENT AND
THE FIRST LIEN LENDERS THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
GUARANTOR AND CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES THAT ARE UNTRUE OR OTHERWISE INACCURATE SOLELY
AND DIRECTLY AS A RESULT OF THE EXISTING EVENTS OF DEFAULT) ON AND AS OF THE
DATE OF THIS AGREEMENT TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT THAT ANY THEREOF EXPRESSLY RELATE TO AN EARLIER DATE; AND


 


(D)           ACKNOWLEDGES AND AGREES THAT (I) NOTWITHSTANDING THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN THIS AGREEMENT, SUCH GUARANTOR IS NOT REQUIRED BY THE
TERMS OF THE FIRST LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY TO CONSENT TO THE TERMS OF THIS AGREEMENT AND
(II) NOTHING IN THE FIRST LIEN CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE DEEMED TO REQUIRE THE CONSENT OF SUCH GUARANTOR TO ANY
FUTURE AMENDMENTS OR MODIFICATIONS TO THE FIRST LIEN CREDIT AGREEMENT.


 


SECTION 4.6             NO OTHER PROMISES OR INDUCEMENTS.  THERE ARE NO PROMISES
OR INDUCEMENTS THAT HAVE BEEN MADE TO ANY PARTY HERETO TO CAUSE SUCH PARTY TO
ENTER INTO THIS AGREEMENT OTHER THAN THOSE THAT ARE SET FORTH IN THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN ENTERED INTO BY EACH BORROWER AND EACH
GUARANTOR FREELY, VOLUNTARILY, WITH FULL KNOWLEDGE, AND WITHOUT DURESS, AND, IN
EXECUTING THIS AGREEMENT, NEITHER ANY BORROWER NOR ANY GUARANTOR IS RELYING ON
ANY OTHER REPRESENTATIONS, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, MADE TO
ANY BORROWER OR ANY GUARANTOR BY THE FIRST LIEN ADMINISTRATIVE AGENT.  EACH
BORROWER AND EACH GUARANTOR AGREES THAT THE CONSIDERATION RECEIVED BY THE
BORROWERS UNDER THIS AGREEMENT HAS BEEN ACTUAL AND ADEQUATE.


 


SECTION 4.7             NO COURSE OF DEALING.  EACH LOAN PARTY ACKNOWLEDGES AND
AGREES THAT, (A) THIS AGREEMENT IS NOT INTENDED TO, NOR SHALL IT, ESTABLISH ANY
COURSE OF DEALING BETWEEN THE LOAN PARTIES, THE FIRST LIEN ADMINISTRATIVE AGENT
AND THE FIRST LIEN LENDERS THAT IS INCONSISTENT WITH THE EXPRESS TERMS OF THE
FIRST LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, (B) NOTWITHSTANDING ANY
COURSE OF DEALING BETWEEN THE LOAN PARTIES, THE FIRST LIEN ADMINISTRATIVE AGENT
AND THE FIRST LIEN LENDERS PRIOR TO THE DATE HEREOF, EXCEPT AS SET FORTH HEREIN,
THE FIRST LIEN LENDERS SHALL NOT BE OBLIGATED TO MAKE ANY LOAN, EXCEPT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE FIRST LIEN
CREDIT AGREEMENT, AND (C) EXCEPT WITH RESPECT TO THE LIMITED FORBEARANCE GRANTED
HEREIN SPECIFICALLY RELATING TO THE EXISTING EVENTS OF DEFAULT, NEITHER THE
FIRST LIEN ADMINISTRATIVE AGENT NOR ANY FIRST LIEN LENDER SHALL BE UNDER ANY
OBLIGATION TO FORBEAR FROM EXERCISING ANY OF ITS RIGHTS OR REMEDIES UPON THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  NOTHING HEREIN MODIFIES THE
AGREEMENTS AMONG THE FIRST LIEN ADMINISTRATIVE AGENT AND THE FIRST LIEN LENDERS
WITH RESPECT TO THE EXERCISE OF THEIR RESPECTIVE RIGHTS AND REMEDIES UNDER THE
TERMS OF THE FIRST LIEN CREDIT AGREEMENT.


 


SECTION 4.8             NO WAIVER.  EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT
(A) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT SHALL NOT OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE FIRST LIEN ADMINISTRATIVE AGENT OR
THE FIRST LIEN LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT OR ANY LOAN
DOCUMENT, NOR SHALL IT CONSTITUTE A CONTINUING WAIVER AT ANY TIME,

 

8

--------------------------------------------------------------------------------



 

(b) the First Lien Lenders shall not have any obligation to extend the term of
the Forbearance Period, (c) nothing herein shall be deemed to constitute a
waiver of any Default or Event of Default, including the Existing Events of
Default, and, except as expressly provided herein, nothing herein shall in any
way prejudice the rights and remedies of the First Lien Administrative Agent or
the First Lien Lenders under the First Lien Credit Agreement, any Loan Document
or applicable law.  In addition, the First Lien Administrative Agent shall have
the right to waive any condition or conditions set forth in this Agreement, the
First Lien Credit Agreement or any Loan Document, in its sole discretion, and
any such waiver shall not prejudice, waive or reduce any other right or remedy
that the First Lien Administrative Agent may have against any Loan Party.


 


SECTION 4.9             SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS, RELEASES AND WAIVERS MADE BY OR ON BEHALF OF ANY LOAN PARTY UNDER
THIS AGREEMENT SHALL SURVIVE AND CONTINUE AFTER THE EXPIRATION OR TERMINATION OF
THE FORBEARANCE PERIOD.


 


SECTION 4.10           NO WAIVER OF RIGHTS. NO WAIVER SHALL BE DEEMED TO BE MADE
BY ANY PARTY HEREUNDER OF ANY OF ITS RIGHTS HEREUNDER UNLESS THE SAME SHALL BE
IN WRITING SIGNED ON BEHALF OF SUCH PARTY.


 


SECTION 4.11           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 4.12           ENTIRE AGREEMENT.  THIS AGREEMENT (TOGETHER WITH THE FEE
LETTER) SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AS
TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL PRIOR DISCUSSIONS,
AGREEMENTS, AND UNDERTAKINGS OF EVERY KIND AND NATURE AMONG THEM WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


 


SECTION 4.13           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE
COUNTERPARTS AND BY FACSIMILE SIGNATURE, AND EACH SUCH COUNTERPART, WHEN
EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


SECTION 4.14           SEVERABILITY OF PROVISIONS; CAPTIONS; ATTACHMENTS. 
WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW.  ANY PROVISION OF THIS
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION. THE CAPTIONS TO SECTIONS AND SUBSECTIONS HEREIN ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL BE IGNORED IN INTERPRETING THE PROVISIONS OF THIS
AGREEMENT.  EACH SCHEDULE OR EXHIBIT ATTACHED TO THIS AGREEMENT SHALL BE
INCORPORATED HEREIN AND SHALL BE DEEMED TO BE A PART HEREOF.


 


SECTION 4.15           JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED, TO THE
EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
THEM, OR ANY OF THEM, ARISING OUT OF, IN

 

9

--------------------------------------------------------------------------------


 

CONNECTION WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date referenced in the first paragraph of this Agreement.

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A

 

as First Lien Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Each of the undersigned acknowledges the
terms of and consents to the foregoing:

 

GUARANTORS:

 

SIERRA MEDICAL MANAGEMENT, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT HOSPITAL ADVISORY SERVICES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT ADVANTAGE NETWORK, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT HOSPITALS SYSTEM, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ALTA LOS ANGELES HOSPITALS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROMED HEALTH CARE ADMINISTRATORS

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PINNACLE HEALTH RESOURCES

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT PHYSICIAN ASSOCIATES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

NUESTRA FAMILIA MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

APAC MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SIERRA PRIMARY CARE MEDICAL GROUP, A MEDICAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

STARCARE MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PEGASUS MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANTELOPE VALLEY MEDICAL ASSOCIATES, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SANTA ANA/TUSTIN PHYSICIANS GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROMED HEALTH SERVICES COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DR. TERNER:

 

 

 

 

 

 

 

Jacob Y. Terner, M.D.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

OUTSTANDING INDEBTEDNESS

 

As of February 1, 2008:

 

First Lien Term Facility

 

$

92,500,000.00

 

 

First Lien Revolving Facility

 

$

0.00

 

 

Swing Line Facility

 

$

0.00

 

 

Letter of Credit Facility

 

$

250,000.00

 

(outstanding and undrawn)

 

 

 

 

 

Total:

 

$

92,750,000.00

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

EXISTING EVENTS OF DEFAULT

 

JANUARY 28TH EVENTS OF DEFAULT

 

1.                                       Failure of the Borrowers to deliver by
January 28, 2008 to the First Lien Administrative Agent and the First Lien
Lenders the financial statements and other reports and information required
under Section 6.01(a) of the First Lien Credit Agreement (Event of Default under
Section 8.01(b) of the First Lien Credit Agreement)

 

2.                                       Failure of the Borrowers to deliver by
January 28, 2008 to the First Lien Administrative Agent and the First Lien
Lenders the accountants certificate and the Compliance Certificate required
under Sections 6.02(a) and (b) of the First Lien Credit Agreement (Events of
Default under Section 8.01(b) of the First Lien Credit Agreement)

 

ANTICIPATED EVENTS OF DEFAULT

 

1.                                       Failure of the Borrowers to deliver by
February 14, 2008 to the First Lien Administrative Agent and the First Lien
Lenders the financial statements and other reports and information required
under Section 6.01(b) of the First Lien Credit Agreement (Event of Default under
Section 8.01(b) of the First Lien Credit Agreement)

 

2.                                       Failure of the Borrowers to deliver by
February 14, 2008 to the First Lien Administrative Agent and the First Lien
Lenders the Compliance Certificate required under Sections 6.02(b) of the First
Lien Credit Agreement (Events of Default under Section 8.01(b) of the First Lien
Credit Agreement)

 

3.                                       Failure of the Borrowers to comply with
the financial covenants set forth in Sections 7.11(a) and (b) of the First Lien
Credit Agreement (Events of Default under Section 8.01(b) of the First Lien
Credit Agreement) for the fiscal year ended September 30, 2007 and for the
fiscal quarter ended December 31, 2007

 

--------------------------------------------------------------------------------
